Title: To Alexander Hamilton from John Smith Brookes, 15 January 1800
From: Brookes, John Smith
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro Jany 15. 1800
          
          I had the honour to address you on the 30th Ulto. declareing the cause that withheld “my Brother Majr. Brookes” and prevented his departure, agreeable to your orders, for head quarters; at the same time expressing my apprehensions that his indisposition was progressing fatally towards his final dissolution. my foreboding fears were be too well founded—the powers of medical skill were baffled, and he, the “war worn soldier,” fell a victim to death on the 9th of this instant—his friends have to deplore the loss of an Honest man, and his country that of a warm friend and a valuable soldier. It would be puculiarly gratifying to the former, if tribute could be paid his merit, and his exit solemnized with the forms usual in the army, and at some post within the reach of his relatives—at Harpers ferry where some of the troops are assembled, and where several of his Brother officers may be, who with him have born the fatigues of many campaigns—but the propriety of this request is submitted with great diffidence and respect.
          At the earliest period of our countries struggles for the liberty she now enjoys, he was known to have quited his Father’s plough and enter the service, in the character of a subaltern. during the whole of the revolutionary contest, and in the most violent conflicts, he was known never, but once to be from his post, and then not till an ill fated Ball passing through his head deprived him of utterance, and not even then until the loss of Blood had rendered him incapable longer to stand. but, no sooner had he recovered from a wound, considered at first incureable, than he resumed his station, and we see him again in the active discharge of his duty—at the memorable defeat of Tarlton, an auspicious event in the American War, he acted as Brigade Major to General Morgan, and distinguished himself in a manner, that secured the approbation of the General, who ever after patronized his military ardour—
          I trust you will excuse this short degression, flowing irresistably from the pen of a Brother, who held the deceased in the highest esteem, who has been a witness to many of his sufferings, who feels the strongest possible respect for his memory, and who would be ungreatful, did he not now return to you, his thanks, for your tender consideration, of his Brother during his long illness.
          I am Sir with every consideration of respect your Ob Servt.
          
            John Smith Brookes
          
        